Citation Nr: 0831042	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-28 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cancer of the 
esophagus, to include as a result of exposure to ionizing 
radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Des Moines, Iowa, (hereinafter RO).  

In July 2007, a hearing was held before the Acting Veterans 
Law Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  A response from the Defense Threat Reduction Agency 
indicates that the veteran was not in the vicinity of 
Hiroshima or Nagasaki during his service in Japan and there 
is otherwise no evidence that the veteran was exposed to 
ionizing radiation during service.  

2.  Evidence of esophageal cancer was not shown during 
service or within one year of separation from service and 
there is no competent medical evidence linking esophageal 
cancer to service.  


CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication, in letters dated in 
June 2004 and October 2004, the RO advised the claimant of 
the information necessary to substantiate the claim at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding ratings and effective 
dates by a March 2006 letter.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements he has presented, to include in sworn 
testimony to the undersigned.   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination that includes an opinion as to whether the 
veteran's esophageal cancer is related to service is not 
warranted because, as discussed below, there is no evidence 
meeting the low threshold that the evidence "indicates" 
that there "may" be a nexus between the current disability 
at issue or symptoms and the veteran's service, such as 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In this regard, the veteran himself 
indicated in a March 2006 letter that he had no additional 
information to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cancer, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran has asserted that he developed cancer as a result 
of exposure to radiation during service in proximity to 
Nagasaki, Japan after the dropping of the atomic bomb on this 
city.  In this regard, regulations specify 21 types of 
cancer, including esophageal cancer, that warrant presumptive 
service connection if they become manifest in a "radiation-
exposed veteran" within specified periods of time.  38 
C.F.R. § 3.309(d)(2)(v).  Service connection can also be 
pursued under 38 C.F.R. § 3.311 on the basis of exposure to 
ionizing radiation and the subsequent development of a 
radiogenic disease.  38 C.F.R. § 3.311.  Essentially, any 
form of cancer is considered a radiogenic disease within the 
meaning of the applicable regulations.  38 C.F.R. 
§ 3.311(b)(2)(xxiv).  The presumptions above, however, are 
not available to the veteran, as after records of his 
military service were sent to the Defense Threat Reduction 
Agency, the response from this entity was that the veteran's 
service records did not document his presence with the 
American forces in Hiroshima or Nagasaki, Japan.  There is 
otherwise no evidence documenting that the veteran was 
exposed to radiation during service.   

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this case, the service medical records, to 
include the reports form the October 1946 separation 
examination, do not document any evidence of esophageal 
cancer.  After service, the first clinical evidence of cancer 
is dated in September 1995.  There is no competent evidence 
of record linking the veteran's cancer of the esophagus to 
service.  

As for the veteran's assertions, to include in testimony to 
the undersigned, that his esophageal cancer is related to 
service, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Also weighing against the veteran's claim is the 
over forty year gap between separation from service and the 
first evidence of esophageal cancer. As such, and given the 
lack of any competent medical evidence linking esophageal 
cancer to service, the claim must be denied.  Hickson, supra.   

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for esophageal cancer, the doctrine is not for 
application.  Gilbert, supra.  
 
 
ORDER

Entitlement to service connection for cancer of the 
esophagus, to include as a result of exposure to ionizing 
radiation, is denied. 




____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


